DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6, and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub. No. 2019/0011958 by Cheng et al. in view of U.S. PG Pub. No. 2014/0177902 by Yeh and further view of 2016/0345086 by Chamberlin et al.

As to Claim 1, Cheng teaches a mobile phone [Cheng, Para 44, Mobile phone] comprising: 
a first receiving cavity [Cheng, Fig. 4, Sound cavity 200] cooperatively formed between the lower housing and the upper housing [Cheng, Fig. 4, Sound cavity 200 within the mobile phone housing]; 
a first sealing member [Cheng, Fig. 4 and Para 42, Sealing foam 210] surrounding an inner wall of the first receiving cavity and 10sealing a connection between the upper housing and the lower housing [Cheng, Fig. 4 and Para 42, Foam 210 is located on the speaker sound cavity]; 
wherein: the first receiving cavity serves as a sound cavity for the speaker unit [Cheng, Fig. 4 and Para 42, Speaker sound cavity].
Cheng does not explicitly recite that the mobile phone comprises a lower housing; an upper housing, a speaker unit arranged in the first receiving cavity; and a plate arranged in the first receiving cavity and electrically coupled to the speaker unit.
In analogous art, Yeh provides for a mobile phone that comprises a lower housing [Yeh, Fig. 3, Part 10]; an upper housing [Yeh, Fig. 3, Part 30], a speaker unit [Yeh, Fig. 3, Speaker module 42 mounted on Part 30] arranged in the first receiving cavity [Yeh, Fig. 3, In opening 22]; a plate [Yeh, Fig. 3, Base 46] arranged in the first receiving cavity and electrically coupled to the speaker unit [Yeh, Fig. 3, Speaker module 42 is mounted on the base 46 that is electrically connected to the circuit board 20]. See [0020]-[0021].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the mobile phone of Cheng to include a lower housing; an upper housing, a speaker unit arranged in the first receiving cavity; and a plate arranged in the first receiving cavity and electrically coupled to the speaker unit as taught by Cheng in order to improve the quality of the sound in mobile phones while reducing the size of the sound cavity [Yeh, Para 4 and Para 21].
The combination of Cheng and Yeh does not explicitly recite that a USB interface is provided on the upper housing; a fourth sealing member is provided between the USB interface and the upper housing; and the fourth sealing member is pressed between the upper housing and the USB interface to achieve a sealed connection between the USB interface and the upper 5housing.
In analogous art, Chamberlin provides for a USB interface that is provided on the upper housing [Chamberlin, Para 84-85, USB interface 212 on the housing]; a fourth sealing member [Chamberlin, Para 84-85, Seal 822] that is provided between the USB interface and the upper housing [Chamberlin, Para 84-85, Seal 822 attached to the front of the interface module including the USB interface]; and the fourth sealing member is pressed between the upper housing and the USB interface to achieve a sealed connection between the USB interface and the upper 5housing [Chamberlin, Para 84-85, Seal 822 fitted to a front portion to acoustically seal the interface module].  
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the housing of the mobile phone of Cheng such that a USB interface is provided on the upper housing; a fourth sealing member is provided between the USB interface and the upper housing; and the fourth sealing member is pressed between the upper housing and the USB interface to achieve a sealed connection between the USB interface and the upper housing as taught by Chamberlin in order to allow users to connect other devices to the portable audio device by accommodating a USB port as well as to improve the acoustic performance of the portable audio device by sealing their interface ports [Chamberlin, Para 25 and Para 85].
As to Claim 2, the combination of Cheng and Chamberlin teaches the mobile phone of claim 1, however, 
Cheng does not explicitly recite that a stepped portion is provided on the upper housing, and the speaker unit is arranged on the stepped portion and fixedly coupled to the upper 15housing.
In analogous art, Yeh provides for a stepped portion [22] that is provided on the upper housing [Yeh, Fig. 3, Part 30], and that the speaker unit is arranged on the stepped portion and fixedly coupled to the upper 15housing [Yeh, Fig. 3, Speaker module 42]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the mobile phone of Cheng such that a stepped portion is provided on the upper housing, and the speaker unit is arranged on the stepped portion and fixedly coupled to the upper 15housing as taught by Cheng in order to improve the quality of the sound in mobile phones while reducing the size of the sound cavity [Yeh, Para 4 and Para 21].
As to Claim 4, the combination of Cheng, Yeh and Chamberlin teaches the mobile phone of claim 1, further comprising 
a radio body [Cheng, Para 33, Speaker SPK] arranged on an end portion of the plate [Cheng, Para 33, Speaker SPK included in the mobile terminal], wherein: 
at least one sound outlet is defined in the upper housing [Cheng, Para 38, Lead-out hole 120/130]; 
the upper housing is provided with a second receiving cavity for mounting a sound guide member [Cheng, Para 38, Sound-guiding member 110]; 
5the sound guide member is provided with a sound guide groove [Cheng, Para 38, Groove 110]; and 
sound emitted by the radio body is transmitted through the plate, the sound guide groove, and the at least one sound outlet [Cheng, Para 35, Sound-guiding groove is configured as a transmission channel for transmitting sound in the speaker cavity of the mobile terminal].  

As to Claim 5, the combination of Cheng and Yeh teaches the mobile phone of claim 4, however,
The combination of Cheng and Yeh does not explicitly recite that the mobile phone further comprises a second sealing member, wherein: one end of the second sealing member is sealed to a portion of the upper housing 10where the at least one sound outlet is located, and another end of the second sealing member is sealed to an end surface of the sound guide member facing the at least one sound outlet.
In analogous art, Chamberlin provides for a mobile phone that comprises a second sealing member [Chamberlin, Para 69, Sealing foam 610], wherein: one end of the second sealing member is sealed to a portion of the upper housing 10where the at least one sound outlet is located, and another end of the second sealing member is sealed to an end surface of the sound guide member facing the at least one sound outlet [Chamberlin, Para 69, Sealing foam 610 is disposed around the circumference of the openings to acoustically seal them].  
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the mobile phone of Cheng to include a second sealing member, wherein: one end of the second sealing member is sealed to a portion of the upper housing 10where the at least one sound outlet is located, and another end of the second sealing member is sealed to an end surface of the sound guide member facing the at least one sound outlet as taught by Chamberlin in order to improve the acoustic performance of the portable audio device by sealing their interface ports [Chamberlin, Para 25 and Para 85].
As to Claim 6, the combination of Cheng, Yeh and Chamberlin teaches the mobile phone of claim 5, further comprising 
a third sealing member [Cheng, Fig. 4 and Para 42, Sealing foam 310], 
wherein: one end of the third sealing member is sealed to an end surface of the plate 15facing the sound guide member, and another end of the third sealing member is sealed to an end surface of the sound guide member facing the radio body [Cheng, Para 42, Sound cavity foam 310 is located on the speaker sound cavity 300 so that a sealing effect is improved].  
As to Claim 10, the combination of Cheng, Yeh and Chamberlin teaches the mobile phone of claim 1, wherein: 
the first sealing member is a sealing foam [Cheng, Fig. 4 and Para 42, Foam 210 is located on the speaker sound cavity].
5As to Claim 11, Cheng teaches a mobile phone comprising: 
a first receiving cavity [Cheng, Fig. 4, Sound cavity 200] cooperatively formed between the lower housing and the upper housing [Cheng, Fig. 4, Sound cavity 200 within the mobile phone housing]; 
a first sealing member [Cheng, Fig. 4 and Para 42, Sealing foam 210] surrounding an inner wall of the first receiving cavity and sealing a connection between the upper housing and the lower housing [Cheng, Fig. 4 and Para 42, Foam 210 is located on the speaker sound cavity]; and 
a radio body [Cheng, Para 33, Speaker SPK] arranged on the plate [Cheng, Para 33, Speaker SPK included in the mobile terminal]; wherein: 
15at least one sound outlet is defined in the upper housing [Cheng, Para 38, Lead-out hole 120/130]; 
a sound guide member is provided on the upper housing and defines a sound guide groove [Cheng, Para 38, Groove 110]; and 
sound emitted by the radio body is transmitted through the plate, the sound guide groove, and the at least one sound outlet [Cheng, Para 35, Sound-guiding groove is configured as a transmission channel for transmitting sound in the speaker cavity of the mobile terminal].
Cheng does not explicitly recite that the mobile phone comprises a lower housing; an upper housing, a speaker unit arranged in the first receiving cavity; and 10a plate arranged in the first receiving cavity and electrically coupled to the speaker unit.
In analogous art, Yeh provides for a mobile phone that comprises a lower housing [Yeh, Fig. 3, Part 10]; an upper housing [Yeh, Fig. 3, Part 30], a speaker unit [Yeh, Fig. 3, Speaker module 42 mounted on Part 30] arranged in the first receiving cavity [Yeh, Fig. 3, In opening 22]; and 10a plate [Yeh, Fig. 3, Base 46] arranged in the first receiving cavity and electrically coupled to the speaker unit [Yeh, Fig. 3, Speaker module 42 is mounted on the base 46 that is electrically connected to the circuit board 20], see [0020]-[0021]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the mobile phone of Cheng to include a lower housing; an upper housing, a speaker unit arranged in the first receiving cavity; and 10a plate arranged in the first receiving cavity and electrically coupled to the speaker unit as taught by Cheng in order to improve the quality of the sound in mobile phones while reducing the size of the sound cavity [Yeh, Para 4 and Para 21].
The combination of Cheng and Yeh does not explicitly recite that a USB interface is provided on the upper housing; a fourth sealing member is provided between the USB interface and the upper housing; and 15the fourth sealing member is pressed between the upper housing and the USB interface to achieve a sealed connection between the USB interface and the upper housing.
In analogous art, Chamberlin provides for a USB interface is that provided on the upper housing [Chamberlin, Para 84-85, USB interface 212 on the housing]; a fourth sealing member [Chamberlin, Para 84-85, Seal 822] that is provided between the USB interface and the upper housing [Chamberlin, Para 84-85, Seal 822 attached to the front of the interface module including the USB interface]; and 15the fourth sealing member is pressed between the upper housing and the USB interface to achieve a sealed connection between the USB interface and the upper housing [Chamberlin, Para 84-85, Seal 822 fitted to a front portion to acoustically seal the interface module].  
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the housing of the mobile phone of Cheng such that a USB interface is provided on the upper housing; a fourth sealing member is provided between the USB interface and the upper housing; and 15the fourth sealing member is pressed between the upper housing and the USB interface to achieve a sealed connection between the USB interface and the upper housing as taught by Chamberlin in order to allow users to connect other devices to the portable audio device by accommodating a USB port as well as to improve the acoustic performance of the portable audio device by sealing their interface ports [Chamberlin, Para 25 and Para 85].
As to Claim 12, the combination of Cheng and Yeh teaches the mobile phone of claim 11, however,
The combination of Cheng and Yeh does not explicitly recite that the mobile phone further comprises a second sealing member, wherein: one end of the second sealing member is sealed to a portion of the upper housing where the at least one sound outlet is located, and another end of the second sealing 5member is sealed to an end surface of the sound guide member facing the at least one sound outlet.
In analogous art, Chamberlin provides for a mobile phone that comprises a second sealing member [Chamberlin, Para 69, Sealing foam 610], wherein: one end of the second sealing member is sealed to a portion of the upper housing where the at least one sound outlet is located, and another end of the second sealing 5member is sealed to an end surface of the sound guide member facing the at least one sound outlet [Chamberlin, Para 69, Sealing foam 610 is disposed around the circumference of the openings to acoustically seal them].  
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the mobile phone of Cheng to include a second sealing member, wherein: one end of the second sealing member is sealed to a portion of the upper housing where the at least one sound outlet is located, and another end of the second sealing 5member is sealed to an end surface of the sound guide member facing the at least one sound outlet as taught by Chamberlin in order to improve the acoustic performance of the portable audio device by sealing their interface ports [Chamberlin, Para 25 and Para 85].
As to Claim 13, the combination of Cheng, Yeh and Chamberlin teaches the mobile phone of claim 12, further comprising 
a third sealing member [Cheng, Fig. 4 and Para 42, Sealing foam 310], wherein: 
one end of the third sealing member is sealed to an end surface of the plate facing the sound guide member, and another end of the third sealing member is sealed to 10an end surface of the sound guide member facing the radio body [Cheng, Para 42, Sound cavity foam 310 is located on the speaker sound cavity 300 so that a sealing effect is improved].  
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub. No. 2019/0011958 by Cheng et al. in view of U.S. PG Pub. No. 2014/0177902 by Yeh and further view of 2016/0345086 by Chamberlin et al. and 2020/0045414 by Wu et al.

As to Claim 3, the combination of Cheng, Yeh and Chamberlin teaches the mobile phone of claim 2, however, 
The combination of Cheng and Yeh does not explicitly recite that the speaker unit and the upper housing are bonded together by glue.
In analogous art, Wu provides for bonding a speaker unit and a housing of a device together by glue [Wu, Para 23, The speaker 2 is fixed to the support wall 121 by glue bonding].  
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the speaker unit and the housing of the mobile phone of Cheng such that the speaker unit and the upper housing are bonded together by glue as taught by Wu in order to improve the acoustic performance of portable electronic devices by improving the sealing of the sound cavities [Wu, Para 4 and Para 23].

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub. No. 20190011958 by Cheng et al. in view of U.S. PG Pub. No. 20140177902 by Yeh and further view of 20160345086 by Chamberlin et al. and U.S. PG Pub. No. 20070254725 by Smith.

As to Claim 8, the combination of Cheng, Yeh and Chamberlin teaches the mobile phone of claim 6, wherein: 
the upper housing is provided with a third receiving cavity [Yeh, Fig. 3 and Fig. 5, Space above part 32]; 
the third receiving cavity is separated from the first receiving cavity by a partition [Yeh, Fig. 3 and Fig. 5, Space above part 32 is separated from other chambers by the surrounding walls]; 
the partition between the third receiving cavity and the first receiving cavity is 10provided with a guide cavity [Yeh, Fig. 3 and Fig. 5, Walls around the space above part 32 has multiple guide cavities]; however, 
The combination of Cheng, Yeh and Chamberlin does not explicitly recite that a cable plate is passed through the guide cavity; a fifth sealing member is provided between the upper housing and the cable plate; and the fifth sealing member is pressed against the cable plate to seal the guide cavity.
In analogous art, Smith provides for a cable plate is passed through the guide cavity [Smith, Para 72, Opening 206]; a fifth sealing member [Smith, Para 72, Part 207] is provided between the upper housing and the cable plate; and the fifth sealing member is pressed against the cable plate to seal the guide cavity [Smith, Para 72, Ferrule is crimped on the cable 106 to seal the speaker housing].  
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the speaker of Cheng such that a cable plate is passed through the guide cavity; a fifth sealing member is provided between the upper housing and the cable plate; and the fifth sealing member is pressed against the cable plate to seal the guide cavity as taught by Smith in order to better seal the speaker housing from the surroundings [Smith, Para 72].

Claims 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub. No. 20190011958 by Cheng et al. in view of U.S. PG Pub. No. 20140177902 by Yeh and further view of U.S. Patent No. 8548189 by Xiao.

As to Claim 9, the combination of Cheng, Yeh and Chamberlin teaches the mobile phone of claim 1, however, 
The combination of Cheng, Yeh and Chamberlin does not explicitly recite that at least three first connecting portions are provided on an inner wall of the upper housing; at least three second connecting portions are provided on the lower housing; and the at least three first connecting portions clamp to the corresponding at least three second connecting portions.
In analogous art, Xiao provides for at least three first connecting portions are provided on an inner wall of the upper housing; at least three second connecting portions are provided on the lower housing; and the at least three first connecting portions clamp to the corresponding at least three second connecting portions [Xiao, Fig. 1, A plurality of connection portions as highlighted in red

    PNG
    media_image1.png
    484
    908
    media_image1.png
    Greyscale

].  
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the housing of the mobile phone of Cheng such that at least three first connecting portions are provided on an inner wall of the upper housing; at least three second connecting portions are provided on the lower housing; and the at least three first connecting portions clamp to the corresponding at least three second connecting portions as taught by Xiao in order to improve ease of attachment of the cover and the housing of the mobile phones together [Xiao, Col 1, Lines 60-65].

Response to Arguments
Applicant's arguments, filed 12/29/2021, have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1-6 and 8-13, Applicant argues that Chamberlin discloses that I/O interface module 208 has a radial seal 822 which attaches to the front of I/O interface module 208, and the I/O interface module 208 includes the USB port 212. In amended independent claim 1, a fourth sealing member is provided between the USB interface and the upper housing; and the fourth sealing member is pressed between the upper housing and the USB interface to achieve a sealed connection between the USB interface and the upper housing, that is, the USB interface itself defines the fourth sealing member, to achieve a sealed connection between the USB interface and the upper housing. In Chamberlin, according to FIGS. 2 and 8, the I/O interface module 208 defines a radial seal 82, to acoustically seal the I/O interface module 208. However, the USB port 212 itself does not define any seal, it is not sealed between the USB port 212 and the housing, and the gap between the USB port 212 and the housing may still affect the acoustic effect. Main mechanism defining the seal member does not means that sub-mechanism defines the seal member. That is, the radial seal 822 in Chamberlin is not equal to the fourth sealing member in amended independent claim 1. Therefore, Chamberlin fails to disclose that the USB port 212 defines the seal member.
Examiner’s Response: Examiner respectfully disagrees with the Applicant. Chamberlin reads on the claimed limitations as currently recited. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the USB interface itself defines the fourth sealing member, to achieve a sealed connection between the USB interface and the upper housing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the combined teachings of Cheng, Yeh and Chamberlin disclose all of the claimed limitations as currently recited. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646